                                                                       Case 2:21-cv-01153-RFB-DJA Document 7
                                                                                                           6 Filed 08/10/21
                                                                                                                   08/09/21 Page 1 of 4



                                                                  1    0MARTIN J. KRAVITZ, ESQ.
                                                                       Nevada Bar No. 83
                                                                  2    MICHAEL R. ESPOSITO, ESQ.
                                                                       Nevada Bar No. 13482
                                                                  3    KRAVITZ, SCHNITZER & JOHNSON, CHTD.
                                                                  4    8985 S. Eastern Avenue, Suite 200
                                                                       Las Vegas, Nevada 89123
                                                                  5    Telephone: (702) 362-6666
                                                                       Facsimile: (702) 362-2203
                                                                  6    E-Mail: gschnitzer@ksjattorneys.com
                                                                       E-Mail: mesposito@ksjattorneys.com
                                                                  7
                                                                       Attorneys for Defendant, Republic Bank
                                                                  8    And Trust Company d/b/a Elastic

                                                                  9                                 UNITED STATES DISTRICT COURT
KRAVITZ SCHNITZER JOHNSON
 WATSON & ZEPPENFELD, CHTD.




                                                                                                         DISTRICT OF NEVADA
                                                                  10
                                8985 S. Eastern Ave., Suite 200
                                  Las Vegas, Nevada 89123




                                                                  11    Kelly Knapp,                                   Case No.: 2:21-cv-01153-RFB-DJA
                                                                                       Plaintiff,
                                                                  12
                         Attorneys




                                                                        v.                                             STIPULATION AND ORDER TO
                                                                  13                                                   EXTEND TIME TO FILE ANSWER OR
                                                                  14                                                   OTHER REPONSIVE PLEADING
                                                                        Clarity Services, Inc.; Republic Bank and
                                                                  15    Trust Company d/b/a Elastic; and
                                                                        Background checks.com, LLC
                                                                  16
                                                                                       Defendants.
                                                                  17

                                                                  18
                                                                              IT IS HEREBY STIPULATED by and between the Plaintiff, KELLY KNAPP, by and
                                                                  19
                                                                       through her counsel, FREEDOM LAW FIRM, and Defendant REPUBLIC BANK AND TRUST
                                                                  20
                                                                       COMPANY d/b/a ELASTIC, by and through its counsel, KRAVITZ SCHNITZER JOHNSON
                                                                  21
                                                                       WATSON & ZEPPENFELD., and agreed that Defendant REPUBLIC BANK AND TRUST
                                                                  22
                                                                       COMPANY d/b/a ELASTIC, has until Tuesday, August 24, 2021, in which to file its answer or
                                                                  23
                                                                       ...
                                                                  24
                                                                       ...
                                                                  25
                                                                       ...
                                                                  26
                                                                       ...
                                                                  27
                                                                       ...
                                                                  28
                                                                       ...
                                                                       Case 2:21-cv-01153-RFB-DJA Document 7
                                                                                                           6 Filed 08/10/21
                                                                                                                   08/09/21 Page 2 of 4



                                                                  1
                                                                       other responsive pleadings to Plaintiff’s Complaint.
                                                                  2
                                                                  3    DATED this 9th day of August, 2021.               DATED this 9th day of August, 2021.

                                                                  4    KRAVITZ SCHNITZER JOHNSON                         FREEDOM LAW FIRM
                                                                       WATSON & ZEPPENFELD, CHTD.
                                                                  5
                                                                  6
                                                                       /s/ Michael R. Esposito, Esq.                     /s/ Gerardo Avalos, Esq.
                                                                  7    GARY E. SCHNITZER, ESQ.                           Michael Kind, Esq.
                                                                       Nevada Bar No. 395                                Nevada Bar No. 13903
                                                                  8    MICHAEL R. ESPOSITO, ESQ.                         Gerardo Avalos, Esq.
KRAVITZ SCHNITZER JOHNSON




                                                                       Nevada Bar No. 13482                              Nevada Bar No. 15171
 WATSON & ZEPPENFELD, CHTD.




                                                                  9    8985 S. Eastern Avenue, Suite 200                 8860 South Maryland Parkway, Suite 106
                                8985 S. Eastern Ave., Suite 200




                                                                       Las Vegas, Nevada 89123                           Las Vegas, Nevada 89123
                                  Las Vegas, Nevada 89123




                                                                  10
                                                                       Attorneys for Defendant, Republic Bank            Attorney for Plaintiff
                                                                  11   And Trust Company d/b/a Elastic
                         Attorneys




                                                                  12

                                                                  13

                                                                  14
                                                                                                                   ORDER
                                                                  15
                                                                              IT IS SO ORDERED.
                                                                  16
                                                                         DATED this this
                                                                           DATED     10th10th
                                                                                          day day
                                                                                              of August,
                                                                                                  of July 2021.
                                                                  17

                                                                  18                                                ______________________________________
                                                                                                                    U.S. MAGISTRATE JUDGE
                                                                  19
                                                                  20

                                                                  21
                                                                  22

                                                                  23

                                                                  24
                                                                  25

                                                                  26
                                                                  27

                                                                  28

                                                                                                                  Page 2 of 2
                  Case 2:21-cv-01153-RFB-DJA Document 7
                                                      6 Filed 08/10/21
                                                              08/09/21 Page 3 of 4


Kirsten Oakes

From:                                 Gerardo Avalos <gavalos@freedomlegalteam.com>
Sent:                                 Monday, August 9, 2021 4:33 PM
To:                                   Michael Esposito
Cc:                                   Kirsten Oakes
Subject:                              RE: CONFIDENTIAL Settlement Discussion: Knapp v. Clarity Services, Inc. et. al. (2:21-
                                      cv-01153-rfb-dja)


Hi Michael,

Confirmed to file with my e-Signature.

Kind regards,

Gerardo Avalos, Esq.
Associate Attorney
Freedom Law Firm
8985 S. Eastern Avenue Suite 350
Las Vegas, NV 89123
Phone: 702-880-5554, Ext: 223
E-Fax: 702-385-5518
Email: gavalos@freedomlegalteam.com
www.FreedomLegalTeam.com
Frequently Asked Questions




                             *Please Note: CLIENTS WILL BE SEEN BY APPOINTMENT ONLY*

       Full Service Law Firm practicing in Bankruptcy | Student Loans | Loan Modifications & Mediations | Litigation

 CONFIDENTIALITY NOTICE: The information contained in this e-mail is transmitted by an attorney or under the direction of said
 attorney. It is privileged and confidential and intended only for the use of the individual(s) named above. If you are not an intended
  recipient, you are hereby notified that any dissemination, distribution, or copy of this information is strictly prohibited. If you have
received this e-mail in error, please notify us immediately by telephone at phone: 702-880-5554 or by return e-mail, and delete this e-
                                         mail and all attachments from your system. Thank you.




                                                                    1
                      Case 2:21-cv-01153-RFB-DJA Document 7
                                                          6 Filed 08/10/21
                                                                  08/09/21 Page 4 of 4

From: Michael Esposito <Mesposito@ksjattorneys.com>
Sent: Monday, August 9, 2021 3:13 PM
To: Gerardo Avalos <gavalos@freedomlegalteam.com>
Cc: Kirsten Oakes <koakes@ksjattorneys.com>
Subject: RE: CONFIDENTIAL Settlement Discussion: Knapp v. Clarity Services, Inc. et. al. (2:21-cv-01153-rfb-dja)

Mr. Avalos,

Please review the attached stipulation and order and confirm that we are authorized to affix your electronic signature to
the same. Thank you.

MICHAEL R. ESPOSITO, ESQ.
ATTORNEY
KRAVITZ SCHNITZER JOHNSON
WATSON & ZEPPENFELD, CHTD.

CHRISTIAN, KRAVITZ, DICHTER,
JOHNSON & SLUGA
8985 S. EASTERN AVE., SUITE 200
LAS VEGAS, NV 89123
DIRECT:       702 222-4137
OFFICE:      702 362-6666
KSJ FAX:     702 362-2203
EMAIL:       MESPOSITO@KSJATTORNEYS.COM


NOTE: The information in this communication and any attached documents containing information from the above law firm may be confidential and/ or privileged. If
you are not the intended recipient, or an agent responsible for delivering it to the intended recipient, you may not read, copy, distribute or use this information. If
you have received this transmission in error, please notify the sender immediately by reply email and then delete all electronic copies and destroy any hard copies.
This firm collects debt for creditors. Any information obtained from you as a result of this correspondence or subsequently written and/or oral communication will be
used for that purpose. However, if you have previously received a discharge in bankruptcy, this message is not and should not be construed as an attempt to
collect a debt, but only as an attempt to enforce a lien. This is an attempt to collect a debt and any information obtained will be used for that purpose.


From: Gerardo Avalos [mailto:gavalos@freedomlegalteam.com]
Sent: Monday, August 9, 2021 2:27 PM
To: Michael Esposito <Mesposito@ksjattorneys.com>
Subject: RE: CONFIDENTIAL Settlement Discussion: Knapp v. Clarity Services, Inc. et. al. (2:21-cv-01153-rfb-dja)

Hi Michael,

The extension is fine, please send the stipulation.

Kind regards,

Gerardo Avalos, Esq.
Associate Attorney
Freedom Law Firm
8985 S. Eastern Avenue Suite 350
Las Vegas, NV 89123
Phone: 702-880-5554, Ext: 223
E-Fax: 702-385-5518
Email: gavalos@freedomlegalteam.com
www.FreedomLegalTeam.com
Frequently Asked Questions




                                                                                  2
